THE STATE OF SOUTH CAROLINA 

                            In The Supreme Court 


               In the Matter of George Thomas Samaha, III,
               Respondent.

               Appellate Case No. 2016-001508


                                 Opinion No. 27660 

                   Submitted August 9, 2016 – Filed August 24, 2016 



                                         DISBARRED

               Lesley M. Coggiola, Disciplinary Counsel, and William
               C. Campbell, Assistant Disciplinary Counsel, both of
               Columbia, for Office of Disciplinary Counsel.

               George Thomas Samaha, III, Pro Se.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
disbarment.1 Respondent also agrees to pay the costs incurred in the investigation

1
  Respondent has a disciplinary history that consists of a deferred disciplinary agreement in
1999; a letter of caution with a finding of minor misconduct, issued in 2001, which cites Rules
1.1 (a lawyer shall provide competent representation to a client; competent representation
requires the legal knowledge, skill, thoroughness and preparation reasonably necessary for the
representation), 1.2 (scope of representation and allocation of authority between client and
lawyer), 1.3 (a lawyer shall act with reasonable diligence and promptness in representing a
client), 1.4 (communication with clients), and 8.1 (responsibilities with regard to bar admissions
and disciplinary matters) of the Rules of Professional Conduct, Rule 407, SCACR; a letter of
caution without a finding of misconduct, issued in 2006, which cites Rules 1.1, supra, 1.15
(safekeeping property), and 8.4(b), RPC (it is professional misconduct for a lawyer to commit a
criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer
in other respects); a definite suspension, In re Samaha, 399 S.C. 2, 731 S.E.2d 277 (2012), which
cites Rules 1.1, supra, 1.3, supra, 1.5(a)(a lawyer shall not make an agreement for, charge, or
of this matter by ODC and the Commission on Lawyer Conduct within thirty days
of imposition of discipline. We accept the Agreement and disbar respondent from
the practice of law in this state. The facts, as set forth in the Agreement, are as
follows.

                                           Facts/Law

                                            Matter A

Respondent witnessed and notarized the signature of his client's late wife, who had passed
away seven years earlier, on the transfer and assignment of a mortgage in violation
of Rule 8.4(d), supra.

                                            Matter B

Although he originally denied any altered or forged documents came from his law office
and denied any knowledge of altered documents associated with his real estate
practice, respondent admits forged insured closing protection letters (ICPL) were
issued to the lenders by his staff. Respondent did not prepare the ICPLs, but
admits they came from his law office and were prepared by his staff. Information
later supplied by the title insurance company and a mortgage lender uncovered
forgeries of not only ICPLs, but title insurance binders and title insurance policies.
Respondent's agency relationship with the title insurance company that reported
this matter had been terminated, as had respondent's approved attorney status.
Absent the forgeries of these documents, respondent's real estate practice could not
have functioned. Respondent allowed his staff to, in effect, run his office, failed to
supervise them, and failed to supervise and review documents for closings in his



collect an unreasonable fee or an unreasonable amount for expenses), 1.7(b)(conflicts of
interest), 1.8(a)(a lawyer shall not enter into a business transaction with a client or knowingly
acquire an ownership, possessory, security or other pecuniary interest adverse to a client), 3.2 (a
lawyer shall make reasonable efforts to expedite litigation consistent with the interests of the
client), 3.3(a)(1)(a lawyer shall not knowingly make a false statement of fact or law to a tribunal
or fail to correct a false statement of material fact or law previously made to the tribunal by the
lawyer), 3.4(c)(a lawyer shall not knowingly disobey an obligation under the rules of a tribunal,
except for an open refusal based on an assertion that no valid obligation exists), 8.4(a)(it is
professional misconduct for a lawyer to violate the Rules of Professional Conduct), and 8.4(d)(it
is professional misconduct for a lawyer to engage in conduct involving dishonesty, fraud, deceit
or misrepresentation), RPC; and an administrative suspension on May 22, 2013.
office. Respondent admits he bears responsibility for what occurred in his law
office.

Respondent admits his conduct violated the following Rules of Professional Conduct,
Rule 407, SCACR: Rules 1.1, supra; 1.3, supra; 1.15, supra; 4.1 (in the course of
representing a client, a lawyer shall not knowingly make a false statement of
material fact or law to a third person); 5.3 (responsibilities regarding nonlawyer
assistants); 8.4(a), supra; 8.4(d), supra; and 8.4(e)(it is professional misconduct for
a lawyer to engage in conduct that is prejudicial to the administration of justice).

                                     Matter C

Respondent failed to ensure prior mortgages were satisfied in four matters involving
closings that took place just prior to respondent's one year suspension becoming
effective. Respondent also failed to insure, by respondent's account, $239,618.31
entrusted to him to pay off four prior mortgages.

Respondent informed the attorney appointed to protect the interests of respondent's
clients at the time of his suspension that the records of his law firm as well as the
computers were destroyed by respondent's staff. Due to the lack of records, the
total amount of funds respondent failed to safeguard is unknown. ODC
reconstructed the last months of trust account transactions using bank records, but
ODC cannot prove any large sums of money were transferred to respondent, his
firm, or his staff. ODC notes multiple trust account checks were written to
respondent, his firm or his staff. Prior to the filing of the complaints in these
matters, there were no indications of serious financial mismanagement regarding
respondent's real estate practice. Apparently, based on the records, new closings
were funding previous closings until respondent's suspension, which caused the
inflow of new funds to cease. Respondent admits he failed to supervise his staff,
failed to reconcile his trust account, failed to monitor his trust account, failed to
safeguard funds belonging to third parties, failed to maintain records, and failed to
cooperate with the investigation of these matters.

Respondent admits his conduct violates the following Rules of Professional Conduct,
Rule 407, SCACR: 1.1, supra; 1.3, supra; 1.15, supra; 8.1(b)(a lawyer in
connection with a disciplinary matter shall not fail to disclose a fact necessary to
correct a misapprehension known by the person to have arisen in the matter, or
knowingly fail to respond to a lawful demand for information from a disciplinary
authority); 8.4(a), (d), and 8.4(e), supra. Respondent also admits he has violated
the financial recordkeeping requirements of Rule 417, SCACR.
                                     Matter D

In this matter, a forged ICPL was found in a closing package for a loan that was in
default. The ICPL induced a mortgage company into permitting respondent to
close on the subject transaction. Respondent also produced a title insurance binder
from the closing that references a specific title insurance company that had
terminated its relationship with respondent sometime prior to the closing. The
binder therefore has no legal effect in affording the mortgage company protection.
Respondent admits his conduct violates the following Rules of Professional Conduct,
Rule 407, SCACR: 1.1, supra; 1.3, supra; 1.15, supra; 4.1, supra; 5.3, supra;
8.4(a), (d), and (e), supra.

                                     Matter E

Despite the fact respondent's professional liability insurance carrier had filed a
declaratory judgment action in federal court, in which it alleged respondent's
insurance application contained false and misleading information, respondent
directed parties who had prior mortgages that had not been satisfied to file a claim
with the carrier.

Respondent admits his conduct violates the following Rules of Professional Conduct,
Rule 407, SCACR: 4.1, supra; 5.3, supra; 8.4(a), (d) and (e), supra.

                                     Matter F

Respondent admits he typed, witnessed and notarized a revocation of a durable power
of attorney for an 83 year old retired paralegal with cognitive and physical
limitations in violation of the following Rules of Professional Conduct: 1.14
(responsibilities related to clients with diminished capacity); 8.4(d) and (e), supra;
as well as Rule 34, RLDE, Rule 413, SCACR (employment of lawyers who are
suspended).

Respondent admits all the conduct set forth in the matters above constitutes grounds for
discipline under Rule 7(a)(1), RLDE, Rule 413, SCACR (it shall be a ground for
discipline for a lawyer to violate the Rules of Professional Conduct or any other
rules of this jurisdiction regarding professional conduct of lawyers).
                                     Conclusion 


We accept the Agreement for Discipline by Consent and disbar respondent from
the practice of law in this state. Respondent shall, within thirty days of the date of
this opinion, pay the costs incurred in the investigation of this matter by ODC and
the Commission on Lawyer Conduct. Within fifteen days of the date of this
opinion, respondent shall file an affidavit with the Clerk of Court showing that he
has complied with Rule 30 of Rule 413, SCACR, and shall also surrender his
Certificate of Admission to the Practice of Law to the Clerk of Court.

DISBARRED.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.